UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA )
)
v. ) Criminal No. 09-0069-1 (RMC)
)
MONIQUE WARE, )
> D
Defendant. ) F l L E
) APR - 7 2009
NANCY MAYER WHI`ITINGTON, CLERK
U.S. D|STR|CT COURT

MEMORANDUM & ORDER

Monique Ware is charged with one count of conspiracy to distribute phencylclidine (PCP)
and four counts of distribution of PCP. Before the Court is the government’s oral motion for
pretrial detention. The Court conducted a hearing on the matter on April 3, 2009. Upon
consideration of the government’s motion, and the arguments and proffer of evidence introduced
at the hearing, the Court finds that no condition or combination of conditions will reasonably
assure the appearance of the defendant or the safety of the community if the defendant were to be
released pending trial. See 18 U.S.C. § 3142(e). Accordingly, the government’s motion is
GRANTED and the Court ORDERS that the defendant be detained without bond pending trial.

I. THE GOVERNMENT’S PROFFER

At the April 3, 2009 hearing, the government made the following factual proffer: From
January 2006 to September 2008, the defendant, along with others both known and unknown to
the grand jury, possessed with intent to distribute l kilogram or more of PCP. Specifically, the

defendant would purchase large quantities of PCP and then subdivide it into smaller containers

for further distribution throughout the District of Columbia. The government stated that one of
the distribution centers was the defendant’s home. Through a confidential infor1nant, the
government arranged several purchases of PCP from the defendant and successfully made those
purchases; the substances obtained were later analyzed by the DEA and confirmed to be PCP.
The person who delivered the drugs to a confidential informant was a confederate of the
defendant, and the transactions were captured with video and audio surveillance.

The government has also proffered that when the defendant learned that a warrant was
outstanding for her arrest, she took evasive action by not showing up for her job and by moving
from her home address.

II. DISCUSSION

The Bail Reforrn Act, 18 U.S.C. § 3141 et seq., dictates that a defendant may be detained
pending trial where the government carries its burden of establishing "that no condition or
combination of conditions will reasonably assure the appearance of the person as required and
the safety of any other person and the community." Id. at § 3142(e), (f). The government first
must establish one of the predicates: (1) that, beyond a preponderance of the evidence, defendant
poses a risk of flight, Um`ted States v. Xulam, 84 F.3d 441, 443 (D.C. Cir. 1996); or (2) that, by
clear and convincing evidence, defendant has been shown to pose a risk to the safety of any
person or the community. 18 U.S.C. § 3142(f); United States v. Peralta, 849 F.2d 625, 626
(D.C. Cir. l988). The court must then determine that the same evidence leads to the conclusion
that no condition or conditions of release will reasonably protect against the risk that has been
found. Among the factors a court should consider are "the nature and circumstances of the

offense charged, including whether the offense is a crime of violence," whether the offense

involved a firearni, and several other factors. 18 U.S.C. § 3l42(g)(l). Courts also should
consider the weight of evidence against the defendant, the history and characteristics of the
defendant, and the nature and magnitude of the danger to the community or individual persons if
the defendant were to be released. Ia'. at § 3142(g)(2)-(4).

A. Flight Risk

The Court finds that the government has shown by a preponderance of the evidence that
the defendant is a flight risk. Although the defendant was a metrobus driver prior to her arrest,
she did not show up for work from the time that she learned of the outstanding warrant through
her attorney. Moreover, after learning of the warrant, the defendant did not turn herself in, but
instead avoided her residence.

As a result of the defendant’s failure to turn herself in despite learning of a bench warrant
and her failure to show up at her job and her home, the Court finds that the government has
shown by a preponderance of evidence that the defendant is a flight risk. These events show that
the defendant will evade authorities despite her ties to the community. They also outweigh the
defendant’s generalized assertions that she did not turn herself in because of previous
commitments and because of her unavailability.

B. Danger to the Community

The government has also carried its burden of establishing, by clear and convincing
evidence, that Ware is a danger to the community. The grand jury has already returned an
indictment, finding probable cause to believe that the defendant was involved in a conspiracy to
distribute PCP and that she did in fact distribute PCP. A grand jury indictment must be taken

"fair upon its face" and provides probable cause to believe that the defendant actually committed

the acts constituting the offense. Um`ted States v. Mosuro, 648 F. Supp. 3 l6, 318 (D.D.C. 1986).

Turning to the factors to be considered under § 3142(g), the Court begins with the nature
and circumstances of the offense. The offense charged is the distribution of large amounts of
PCP, a drug that is a serious danger to the community. Moreover, the weight of the
government’s evidence is strong. The government has audio recordings of conversations with
the defendant regarding the purchase of drugs and has audio and video recordings of the actual
exchange of drugs with one of the defendant’s confederates. The serious nature of the offense
and the strength of the evidence outweigh any argument in favor of release.

III. CONCLUSION AND ORDER

After consideration of the proffered evidence and the factors set forth in 18 U.S.C. §
3142(g), the Court finds that pretrial detention of the defendant is appropriate in this case
because defendant’s release, under any conditions, would pose an unreasonable danger to the
community and risk of flight. Accordingly, it is hereby

ORDERED that the government’s motion for pretrial detention is GRANTED; it is
further

ORDERED that the defendant continue to be detained without bond pending trial; it is
further

ORDERED that the defendant shall be afforded reasonable opportunity for private

consultation with counsel.

SO ORDERED.
(?0»6\_1 C»  '7[/’1!"?
Chief Judge Royce C. Lamberth Date